                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC#: ----t-t-i--,,,-,i-:----::--

UNITED STATES DISTRICT COURT
                                                                             DATE FILED: 11      /5/ I q
SOUTHERN DISTRICT OF NEW YORK

 DEANNE GASTON,

                                   Plaintiff,
                                                                 1:19-cv-00164 (ALC)
                       -against-
                                                                 OPINION AND ORDER
 TODD ROTHENBERG,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

        Plaintiff Deanne Gaston brings this action against Defendant Todd Rothenberg, alleging

violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692. Before the

court is Plaintiffs motion for default judgment. Pl.'s Mot. Default J., ECF No. 15. After careful

consideration, Plaintiffs motion is DENIED.


                                           BACKGROUND

        Plaintiff commenced this action on January 7, 2019. See Compl., ECF No. 1. In his

Complaint, Plaintiff alleges that he received a letter from the Defendant in October of 2018,

which indicated the Defendant was hired by 561 Lenox Avenue LLC to collect a debt of $3,600.

Id. Jr 7. The letter also stated that failure to pay the debt by October 31, 2018 would result in a

lawsuit being brought against Plaintiff. Id. Jr 8. In addition, the letter failed to disclose Plaintiffs

right to dispute the debt, Defendant's role as a debt collector and that information obtained from

Plaintiff could be used for debt collection purposes. Id. Jr!r 9-10.

        On February 15, 2019, formal service of process was effectuated on the Defendant and

consequently, he was required to answer or otherwise respond to the Complaint by March 8,

2019. Defendant failed to respond to Plaintiffs Complaint by the required deadline, but instead

filed a notice of appearance on March 11, 2019. Subsequently, on April 8, 2019, Plaintiff



                                                     1
2
3
4
5
